Exhibit 10.1

          (LOGO) [y79953y7995301.gif]   DEPARTMENT OF THE TREASURY
WASHINGTON, D.C. 20220    

October 22, 2009
Mr. Robert Benmosche
President and Chief Executive Officer
American International Group, Inc.
70 Pine Street
27th Floor
New York, NY 10270

          Re:   Proposed Compensation Payments and
Structures for Senior Executive Officers and
Most Highly Compensated Employees

Dear Mr. Benmosche:
          Pursuant to the Department of the Treasury’s Interim Final Rule on
TARP Standards for Compensation and Corporate Governance, the Office of the
Special Master has completed its review of your 2009 compensation submission on
behalf of the senior executive officers and most highly compensated employees of
American International Group, Inc. (“AIG”). Attached as Annex A is a
Determination Memorandum (accompanied by Exhibits I and II) providing the
determinations of the Special Master with respect to 2009 compensation for those
employees. 31 C.F.R. § 30.16(a)(3).
          Pursuant to the Interim Final Rule, the Special Master is required to
determine whether the compensation structure for each senior executive officer
and certain most highly compensated employees “will or may result in payments
inconsistent with the purposes of section 111 of EESA or TARP, or [is] otherwise
contrary to the public interest.” Id. § 30.16(a)(3). The Special Master has
determined that, to satisfy this standard, 2009 compensation for AIG’s senior
executive officers and most highly compensated employees generally must comport
with the following important standards:

  •   Base salary paid in cash should not exceed $500,000 per year, except in
appropriate cases for good cause shown. Such good cause will not exist in any
case in which the employee is to be paid a substantial cash amount pursuant to a
previously existing agreement between AIG and the employee. Overall, cash
compensation must be significantly reduced from cash amounts paid in 2008. In
AIG’s case, cash compensation for these employees will decrease 91% from 2008
levels.     •   Rather than cash, the majority of each individual’s base salary
will be paid in the form of stock units reflecting the value of a “basket” of
four AIG insurance





--------------------------------------------------------------------------------



 



      subsidiaries that the Company, the Federal Reserve Bank of New York, and
the Department of the Treasury have identified as critical to the future of the
company. These units will immediately vest, in accordance with the Interim Final
Rule, but will only be redeemable in three equal, annual installments beginning
on the second anniversary of the date they are earned, with each installment
redeemable one year early if AIG repays its TARP obligations. This structure
encourages employees to remain employed by AIG and to maximize the value of the
businesses most important to its long-term stability while avoiding incentives
for unnecessary risk-taking. Other terms and conditions of these stock units,
including any alterations to the structure of the “basket” to maintain
appropriate incentives for employees, will be determined by the AIG, subject to
the Special Master’s approval.     •   Total compensation for each individual
must be appropriate when compared with total compensation provided to persons in
similar positions or roles at similar entities. Overall, total compensation must
be significantly reduced from the amounts paid in 2008. In AIG’s case, total
compensation for these employees will decrease 58% from 2008 levels.     •  
If—and only if—the employee achieves objective performance metrics developed and
reviewed in consultation with the Office of the Special Master, the employee may
be eligible for long-term incentive awards. These awards, however, must be
payable in the form of restricted stock that will be forfeited unless the
employee stays with AIG for at least three years following grant, and may only
be redeemed in 25% installments for each 25% of AIG’s TARP obligations that are
repaid. Such long-term incentive awards may not exceed one third of total annual
compensation.     •   Employees of AIG Financial Products will receive only cash
base salaries through the balance of 2009. Employees who pledged to return
amounts paid pursuant to previously existing retention awards must immediately
repay the pledged amount.     •   Any and all incentive compensation will be
subject to recovery or “clawback” if the payments are based on materially
inaccurate financial statements, any other materially inaccurate performance
metrics, or if the employee is terminated due to misconduct that occurred during
the period in which the incentive was earned.     •   Any and all “other”
compensation and perquisites will not exceed $25,000 for each employee (absent
exceptional circumstances for good cause shown to the satisfaction of the
Special Master).     •   No severance benefit to which an employee becomes
entitled in the future may take into account a cash salary increase, or any
payment of stock salary, that the Special Master has approved for 2009.

2



--------------------------------------------------------------------------------



 



  •   No additional amounts in 2009 may be accrued under supplemental executive
retirement plans or credited by the company to other “non-qualified deferred
compensation” plans after the date of the Determination Memorandum.

          The Special Master has also determined that, in order for the approved
compensation structures to satisfy the standards of 31 C.F.R. § 30.16(a)(3), AIG
must adopt policies applicable to these executive officers and employees as
follows:

  •   The achievement of any performance objectives must be certified by the
Compensation and Management Resources Committee of AIG’s Board of Directors,
which is composed solely of independent directors, as part of AIG’s securities
filings. These performance objectives must be reviewed and approved by the
Office of the Special Master.     •   The employees will be prohibited from
engaging in any hedging, derivative or other transactions that have an
equivalent economic effect that would undermine the long-term performance
incentives created by their compensation structures.     •   AIG may not provide
a tax “gross up” of any kind to these employees.     •   At least once every
year, the Compensation and Management Resources Committee must provide to the
Department of the Treasury a narrative description identifying each compensation
plan for its senior executive officers, and explaining how the plan does not
encourage the senior executive officers to take unnecessary and excessive risks
that threaten AIG’s value.

These requirements are described in further detail in the attached Determination
Memorandum.
          The Special Master’s review has been guided by a number of
considerations, including each of the principles articulated in the Interim
Final Rule. Id. § 30.16(b)(l). The following principles were of particular
importance to the Special Master in his determinations with respect to AIG’s
compensation structures:

  •   Performance-based compensation. The overwhelming majority of approved
compensation depends on AIG’s performance, and ties the financial incentives of
AIG employees to the overall performance of the company. A majority of the
salary paid to employees under these structures will be paid in the form of
stock units reflecting the value of four subsidiaries critical to AIG’s
long-term stability; and, because the stock will only be redeemable in equal,
one-third installments beginning on the second anniversary of the date the stock
salary is earned (in each case subject to acceleration by one year if AIG repays
its TARP obligations), the ultimate value realized by the employee will depend
on AIG’s performance over the long term. Guaranteed amounts payable in cash, in
contrast, are generally rejected. Id. § 30.16(b)(1)(iv).

3



--------------------------------------------------------------------------------



 



  •   Taxpayer return. The compensation structures approved by the Special
Master reflect the need for AIG to remain a competitive enterprise and,
ultimately, to be able to repay TARP obligations. The Special Master has
determined that these approved compensation structures are competitive when
compared with those provided to persons in similar positions or roles at similar
entities. Id. § 30.16(b)(l)(ii).     •   Appropriate allocation. The total
compensation payable to AIG employees is weighted heavily towards long-term
structures that are tied to AIG’s performance and are easily understood by
shareholders. As a general principle, guaranteed income is rejected. Fixed
compensation payable to AIG employees should consist only of cash salaries at
sufficient levels to attract and retain employees and provide them a reasonable
level of liquidity.

          Pursuant to the Interim Final Rule, AIG may, within 30 days of the
date hereof, request in writing that the Special Master reconsider the
determinations set forth in Annex A. If AIG does not request reconsideration
within 30 days, these initial determinations will be treated as final
determinations. Id. § 30.16(c)(l).
Very truly yours,

/s/ Kenneth R. Feinberg                                     
Kenneth R. Feinberg
Office of the Special Master
TARP Executive Compensation
Attachment

cc:   Anastasia D. Kelly, Esquire
Marc R. Trevino, Esquire

4



--------------------------------------------------------------------------------



 



ANNEX A
DETERMINATION MEMORANDUM
I. Introduction
          The Emergency Economic Stabilization Act of 2008, as amended by the
American Recovery and Reinvestment Act of 2009 (“EESA”), requires the Secretary
of the Treasury to establish standards related to executive compensation and
corporate governance for financial institutions receiving financial assistance
under the Troubled Asset Relief Program (“TARP”). Through the Department of the
Treasury’s Interim Final Rule on TARP Standards for Compensation and Corporate
Governance (the “Rule”), the Secretary delegated to the Office of the Special
Master for TARP Executive Compensation (the “Office of the Special Master” or,
the “Office”) responsibility for reviewing compensation structures of certain
employees at financial institutions that received exceptional financial
assistance under the TARP (“Exceptional Assistance Recipients”). 31 C.F.R. §
30.16(a); id. § 30.16(a)(3). For these employees, the Special Master must
determine whether the compensation structure will or may result in payments
“inconsistent with the purposes of section 111 of EESA or TARP, or [is]
otherwise contrary to the public interest.” Id.
          American International Group, Inc. (“AIG,” or the “Company”), one of
seven Exceptional Assistance Recipients, has submitted to the Special Master
proposed compensation structures for review pursuant to Section 30.16(a)(3) of
the Rule. These compensation structures apply to three employees that the
Company has identified as senior executive officers (the “Senior Executive
Officers,” or “SEOs”) for purposes of the Rule, and nine employees the Company
has identified as among the most highly compensated employees of the Company for
purposes of the Rule (the “Most Highly Compensated Employees,” and, together
with the SEOs, the “Covered Employees”).
          The Special Master has completed the review of the Company’s proposed
compensation structures pursuant to the principles set forth in the Rule. This
Determination Memorandum sets forth the determinations of the Special Master,
pursuant to Section 30.16(a)(3) of the Rule, with respect to the Covered
Employees.
II. Background
          On June 15, 2009, the Department of the Treasury (“Treasury”)
promulgated the Rule, creating the Office of the Special Master and delineating
its responsibilities. Immediately following that date, the Special Master, and
Treasury employees working in the Office of the Special Master, conducted
extensive discussions with AIG officials and Company counsel. During these
discussions, the Office of the Special Master informed AIG about the nature of
the Office’s work and the authority of the Special Master under the Rule. These
discussions continued for a period of months, during which the Special Master
and AIG explored potential compensation structures for the Covered Employees.

A1



--------------------------------------------------------------------------------



 



          The Rule requires that each Exceptional Assistance Recipient submit
proposed compensation structures for each Senior Executive Officer and Most
Highly Compensated Employee no later than August 14, 2009. 31 C.F.R. §
30.16(a)(3). On July 20, 2009, the Special Master requested from each
Exceptional Assistance Recipient, including AIG, certain data and documentary
information necessary to facilitate the Special Master’s review of the Company’s
compensation structures. The request required AIG to submit data describing its
proposed compensation structures, and the payments that would result from the
structures, concerning each Covered Employee.
          In addition, the Rule authorizes the Special Master to request
information from an Exceptional Assistance Recipient “under such procedures as
the Special Master may determine.” Id. § 30.16(d). AIG was required to submit
competitive market data indicating how the amounts payable under AIG’s proposed
compensation structures relate to the amounts paid to persons in similar
positions or roles at similar entities. AIG was also required to submit a range
of documentation, including information related to proposed performance metrics,
internal policies designed to curb excessive risk, and certain previously
existing compensation plans and agreements.
          AIG submitted this information to the Office of the Special Master on
August 14, 2009. Following a preliminary review of the submission, and the
submission of certain additional information, on August 31, 2009, the Special
Master determined that AIG’s submission was substantially complete for purposes
of the Rule. Id. § 30.16(a)(3). The Office of the Special Master then commenced
a formal review of AIG’s proposed compensation structures for the Covered
Employees. The Rule provides that the Special Master is required to issue a
compensation determination within 60 days of a substantially complete
submission. Id.
          The Office of the Special Master’s review of the Company’s proposals
was aided by analysis from a number of internal and external sources, including:

  •   Treasury personnel detailed to the Office of the Special Master, including
executive compensation specialists with significant experience in reviewing,
analyzing, designing and administering executive compensation plans, and
attorneys with experience in matters related to executive compensation;     •  
Competitive market data provided by the Company in connection with its
submission to the Office of the Special Master;     •   External information on
comparable compensation structures extracted from the U.S. Mercer Benchmark
Database-Executive;     •   External information on comparable compensation
structures extracted from Equilar’s Executivelnsight database (which includes
information drawn from publicly filed proxy statements) and Equilar’s Top 25
Survey Summary Report (which includes information from a survey on the pay of
highly compensated employees);

A2



--------------------------------------------------------------------------------



 



  •   Consultation with Lucian A. Bebchuk, a world-renowned expert in executive
compensation and the William J. Friedman and Alicia Townsend Friedman Professor
of Law, Economics, and Finance and Director of the Program on Corporate
Governance at Harvard Law School; and     •   Consultation with Kevin J. Murphy,
a world-renowned expert in executive compensation and the Kenneth L. Trefftzs
Chair in Finance in the department of finance and business economics at the
University of Southern California’s Marshall School of Business.

The Special Master considered these views, in light of the statutory and
regulatory standards described in Part III below, when evaluating the Company’s
proposed compensation structures for the Covered Employees for 2009.
III. Statutory and Regulatory Standards
          The Rule requires that the Special Master determine for each of the
Covered Employees whether AIG’s proposed compensation structure, including
amounts payable or potentially payable under the compensation structure, “will
or may result in payments that are inconsistent with the purposes of section 111
of EESA or TARP, or [is] otherwise contrary to the public interest.” 31 C.F.R. §
30.16(a)(3) (as applied to Covered Employees of Exceptional Assistance
Recipients, the “Public Interest Standard”). Regulations promulgated pursuant to
the Rule require that the Special Master consider six principles when making
these compensation determinations:

  (1)   Risk. The compensation structure should avoid incentives that encourage
employees to take unnecessary or excessive risks that could threaten the value
of the Exceptional Assistance Recipient, including incentives that reward
employees for short-term or temporary increases in value or performance; or
similar measures that may undercut the long-term value of the Exceptional
Assistance Recipient. Compensation packages should be aligned with sound risk
management. Id. § 30.16(b)(l)(i).     (2)   Taxpayer return. The compensation
structure and amount payable should reflect the need for the Exceptional
Assistance Recipient to remain a competitive enterprise, to retain and recruit
talented employees who will contribute to the recipient’s future success, so
that the Company will ultimately be able to repay its TARP obligations. Id. §
30.16(b)(l)(ii).     (3)   Appropriate allocation. The compensation structure
should appropriately allocate the components of compensation such as salary and
short-term and long-term performance incentives, as well as the extent to which
compensation is provided in cash, equity, or other types of compensation such as
executive pensions, or other benefits, or perquisites, based on the specific
role of the employee and other relevant circumstances, including the nature and
amount of current compensation,

A3



--------------------------------------------------------------------------------



 



      deferred compensation, or other compensation and benefits previously paid
or awarded. Id. § 30.16(b)(l)(iii).

  (4)   Performance-based compensation. An appropriate portion of the
compensation should be performance-based over a relevant performance period.
Performance-based compensation should be determined through tailored metrics
that encompass individual performance and/or the performance of the Exceptional
Assistance Recipient or a relevant business unit taking into consideration
specific business objectives. Performance metrics may relate to employee
compliance with relevant corporate policies. In addition, the likelihood of
meeting the performance metrics should not be so great that the arrangement
fails to provide an adequate incentive for the employee to perform, and
performance metrics should be measurable, enforceable, and actually enforced if
not met. Id. § 30.16(b)(l)(iv).     (5)   Comparable structures and payments.
The compensation structure, and amounts payable where applicable, should be
consistent with, and not excessive taking into account, compensation structures
and amounts for persons in similar positions or roles at similar entities that
are similarly situated, including, as applicable, entities competing in the same
markets and similarly situated entities that are financially distressed or that
are contemplating or undergoing reorganization. Id. § 30.l6(b)(l)(v).     (6)  
Employee contribution to TARP recipient value. The compensation structure and
amount payable should reflect the current or prospective contributions of an
employee to the value of the Exceptional Assistance Recipient, taking into
account multiple factors such as revenue production, specific expertise,
compliance with company policy and regulation (including risk management), and
corporate leadership, as well as the role the employee may have had with respect
to any change in the financial health or competitive position of the recipient.
Id. § 30.16(b)(l)(vi).

          The Rule provides that the Special Master shall have discretion to
determine the appropriate weight or relevance of a particular principle
depending on the facts and circumstances surrounding the compensation structure
or payment for a particular employee. Id. § 30.16(b). To the extent two or more
principles may appear inconsistent in a particular situation, the Rule requires
that the Special Master exercise his discretion in determining the relative
weight to be accorded to each principle. Id.
          The Rule provides that the Special Master may, in the course of
applying these principles, take into account other compensation structures and
other compensation earned, accrued, or paid, including compensation and
compensation structures that are not subject to the restrictions of section 111
of EESA. For example, the Special Master may consider payments obligated to be
made by the Company pursuant to certain legally binding rights under valid
written employment contracts entered into prior to enactment of the statute and
the accompanying Rule. Id. § 30.16(a)(3).

A4



--------------------------------------------------------------------------------



 



IV. Compensation Structures and Payments
A. AIG Proposals
          AIG has provided the Office of the Special Master with detailed
information concerning its proposed 2009 compensation structures for the Covered
Employees, including amounts proposed to be paid under the compensation
structure for each Covered Employee (the “Proposed Structures”).
          AIG supported its proposal with detailed assessments of each Covered
Employee’s tenure and responsibilities at the Company (or its applicable
subsidiary) and historical compensation structure. The submission also included
market data that, according to the Company, indicated that the amounts
potentially payable to each employee were comparable to the compensation payable
to persons in similar positions or roles at a “peer group” of entities selected
by the Company.
          1. AIG Corporate and Operating Units
          AIG has proposed compensation structures for each of three Senior
Executive Officers, as well as for four Most Highly Compensated Employees, each
of whom serves as an executive in AIG’s corporate offices or as a senior
executive at an AIG subsidiary.1
          AIG’s proposed compensation structures for each of the seven
executives in this group generally emphasized increases in cash base salary and
substantial base salary paid in the form of vested AIG stock and did not include
any compensation payable on the basis of individual performance.
               a. Cash Salary and Cash “Retention” Awards
          AIG generally proposed to increase cash base salaries for employees in
this group. AIG’s submission asserted that these base salaries could be
justified by reference to the compensation of persons in similar positions or
roles at similar entities.
          AIG also proposed to pay “retention” awards to three of these
employees, in amounts ranging from $1,500,000 to $2,400,000, that AIG argued
were due under agreements providing for legally binding rights under valid
written employment contracts, see 31 C.F.R. § 30.10(e)(2), and thus were not
subject to the review of the Special Master.
 

1   On August 16, 2008, AIG entered into a Letter Agreement with Robert H.
Benmosche pursuant to which Mr. Benmosche was appointed Chief Executive Officer
of AIG. The Special Master separately reviewed the Letter Agreement and
determined that the compensation structure under the Letter Agreement was
consistent with the Public Interest Standard. See Office of the Special Master,
Letter to Compensation and Management Resources Committee, American
International Group, Oct. 2, 2009, available at
http://www.financialstability.gov/docs/RobertBenmoscheDeterminationLetter.pdf.
Accordingly, Mr. Benmosche’s compensation package is not addressed in this
Determination Memorandum.

A5



--------------------------------------------------------------------------------



 



               b. Stock Salary
          AIG proposed that employees in this group receive substantial
compensation in the form of vested AIG common stock delivered on the Company’s
payroll schedule. AIG proposed that 50% of the stock be transferable immediately
by the employee. AIG proposed to deliver stock salary in amounts ranging from
$250,000 to $4,600,000 to employees in this group.
               c. Annual Long-Term Incentive Awards
               AIG did not propose that employees in this group be granted any
compensation subject to the achievement of performance measures. Specifically,
AIG’s Proposed Structures did not include grants of long-term incentive awards
granted in compliance with the requirements of the Rule.
               d. “Other” Compensation and Perquisites
          AIG’s submission included payments of “other” compensation as well as
perquisites to the Covered Employees. The proposed payments varied in value.
               e. Supplemental Executive Retirement Plans and Non-Qualified
Deferred Compensation
          AIG also proposed that certain Covered Employees receive compensation
in the form of accruals under a “non-qualified deferred compensation” plan.
               f. Severance Plans
          AIG’s submission to the Office of the Special Master also indicated
that, in some cases, the Proposed Structures would result in increases in
amounts payable to these employees pursuant to severance arrangements.
          2. Covered Employees at AIG Financial Products
          AIG has also proposed compensation structures for five Covered
Employees employed by AIG Financial Products, a subsidiary of the Company. AIG’s
proposed compensation structure for each of these five employees included
significant increases in cash base salary, accompanied by a promise, secured by
a segregated pool of cash, to pay the employees substantial amounts based on
their performance. In summary, AIG’s proposed compensation structures for these
employees included the following principal elements:

  •   Cash base salaries, delivered on a nunc pro tunc basis effective
January 1, 2009, ranging from $285,000 to $950,000.     •   Payments from the
segregated cash pool ranging from $1,115,000 to $2,612,182.

A6



--------------------------------------------------------------------------------



 



  •   Total proposed 2009 compensation for five employees of $13,200,000.

          In addition, in the course of discussions with the Office of the
Special Master, AIG acknowledged that certain employees of AIG Financial
Products had pledged to repay amounts paid in early 2009 in connection with
certain bonuses. AIG had further acknowledged that four of these five employees
made such pledges and failed, as of the date of AIG’s submission to the Office
of the Special Master, to honor those pledges. The remaining Covered Employee at
AIG Financial Products did not pledge to return any of the amounts received in
early 2009.
B. Determinations of the Special Master
          The Special Master has reviewed the Proposed Structures in detail by
application of the principles set forth in the Rule and described in Part III
above. In light of this review and analysis, the Special Master has determined
that both the structural design of AIG’s proposals and the amounts potentially
payable to Covered Employees under the proposals would be inconsistent with the
Public Interest Standard, and, therefore, require modification.
          The Special Master has determined, in light of the considerations that
follow, that the compensation structures described in Exhibits I and II to this
Determination Memorandum will not, by virtue of either their structural design
or the amounts potentially payable under them, result in payments inconsistent
with the Public Interest Standard.
          1 AIG Corporate and Operating Units
               a. Cash Salary and Cash “Retention” Awards
          The Special Master reviewed AIG’s proposal with respect to cash salary
and “retention” awards in light of the principle that compensation structures
should generally be comparable to “compensation structures and amounts for
persons in similar positions or roles at similar entities,” id. §
30.16(b)(l)(v). AIG’s cash salary proposals for these employees generally
exceeded the 50th percentile of amounts paid to persons in similar positions or
roles at similar entities. The Special Master has concluded that, for Covered
Employees at Exceptional Assistance Recipients, cash salaries generally should
target the 50th percentile as compared to persons in similar positions or roles
at similar entities because such levels of cash salaries balance the need to
attract and retain talented employees with the need for compensation structures
that reflect the circumstances of Exceptional Assistance Recipients.
Accordingly, the Special Master has concluded that AIG’s proposed cash salaries
are inconsistent with the Public Interest Standard, because the proposed amounts
cannot be supported by reference to amounts payable to persons in similar
positions or roles at similar entities.
          The Special Master also reviewed AIG’s proposed cash salaries in light
of the principle that an “appropriate portion of...compensation should be
performance-based over a relevant performance period.” Id. § 30.16(b)(l)(iv).
AIG proposed that cash

A7



--------------------------------------------------------------------------------



 



salaries constitute significant proportions of total compensation, although cash
salaries are not performance-based. The Special Master has concluded that
performance-based compensation should constitute the primary portion of these
employees total compensation packages, and therefore that AIG’s proposed
salaries are inconsistent with the Public Interest Standard because the proposed
cash amounts would have constituted too significant a proportion of the
employee’s total pay.
          In addition, the Special Master may take into account compensation
structures, such as legally binding rights under valid employment contracts,
that are not subject to review by the Special Master. Id. § 30.16(a)(3). AIG
proposed cash salaries for three employees that, AIG asserted, were also
entitled to substantial cash payments in 2009 pursuant to previously existing
“retention” awards. Although the Office of the Special Master negotiated for the
restructuring of similar arrangements at other Exceptional Assistance
Recipients, discussions with AIG officials did not lead to an agreed upon
restructuring of these “retention” awards. After consulting with officials at
the Federal Reserve Bank of New York and officials at Treasury, and considering
their opinions, the Special Master has concluded that, due to the unique
circumstances currently found to exist at AIG, and the need to retain the
services of these three employees who are deemed to be particularly critical to
AIG’s long-term financial success, restructuring these “retention” contracts
would not be consistent with the Public Interest Standard. Instead, the Special
Master has considered these retention awards when determining an appropriate
reduction in proposed 2009 cash salaries for these employees.
          The Special Master has determined that cash salaries of less than
$500,000 are generally consistent with the Public Interest Standard. In
particular, the cash salaries of the three employees receiving payments pursuant
to previously existing “retention” awards must not exceed this amount. The cash
salaries that the Special Master has determined to be consistent with the Public
Interest Standard for these employees are described in further detail in
Exhibits I and II.
               b. Stock Salary
          First, the Special Master reviewed the amounts of compensation to be
granted in the form of stock salary in light of the principle that compensation
structures should generally be comparable to “compensation structures and
amounts for persons in similar positions or roles at similar entities,” id. §
30.16(b)(l)(v). In general, the Special Master has concluded that AIG’s proposed
amounts are consistent with the Public Interest Standard. These amounts,
adjusted to reflect each employee’s responsibilities and role with respect to
any change in the financial health or competitive position of AIG, id. §
30.16(b)(l)(v), are described in further detail in Exhibits I and II.
          Second, the Special Master reviewed the structure of AIG’s stock
salary proposal in light of the principle that compensation structures should
align performance incentives with long-term value creation rather than
short-term profits. See id. § 30.16(b)(l)(i). The Special Master has concluded
that AIG’s proposal, which contemplates that 50% of stock salary will be
transferable immediately by the employee, does not provide sufficient alignment
with long-term value creation.

A8



--------------------------------------------------------------------------------



 



          The Special Master also reviewed the structure of AIG’s stock salary
proposal in light of the principle that an appropriate portion of compensation
should be “performance-based over a relevant performance period,” id. §
30.16(b)(l)(iv). Stock salary that is transferable immediately permits an
employee to liquidate his or her investment in the stock immediately rather than
over a period designed to reflect performance.
          Accordingly, the compensation structures the Special Master has
determined to be consistent with the Public Interest Standard would not permit
immediate transferability or sale of stock salary. Instead, stock salary may
only be redeemable in three equal, annual installments beginning on the second
anniversary of grant, with each installment redeemable one year early if AIG
repays its TARP obligations.
          Finally, the Special Master reviewed AIG’s proposed stock salary in
light of the principle that AIG must be able to maintain and attract the
necessary employees to remain competitive in the marketplace. See id. §
30.16(b)(l)(ii). During this review, the Special Master consulted with officials
at the Federal Reserve Bank of New York and officials at Treasury and considered
their views. Based on this input, the Special Master has determined that the
compensation structures consistent with the Public Interest Standard shall
include stock units reflecting the value of a “basket” of four AIG insurance
subsidiaries: American International Assurance Co. Ltd., American Life Insurance
Co., Chartis, and AIG Domestic Life & Retirement Services Group. The value of
each subsidiary, and therefore of the units, is to be determined on the basis of
an adjusted book value measure that will exclude extraordinary events and give
employees incentives to focus their efforts on the earnings generated by these
critical businesses. Other terms and conditions of the “basket” units, including
any alterations to the structure of the “basket” to maintain appropriate
incentives for employees, will be determined by AIG subject to the approval of
the Office of the Special Master.2 The units are described in further detail in
Exhibits I and II.
 

2   The Covered Employees generally may not be paid a “bonus,” or receive
payments pursuant to an “incentive plan,” except in limited circumstances
prescribed by the Rule. The provisions of the Rule addressing compensation in
the form of salary paid in property (such as stock) indicate that such payments
will not constitute an “incentive plan” for purposes of the Rule if the payments
are made pursuant to “an arrangement under which an employee receives a
restricted stock unit that is analogous to TARP recipient stock,” 31 C.F.R. §
30.1. Under the Rule, “a unit is analogous to stock if. . .the term ‘TARP
recipient stock” with respect to a particular employee recipient means the stock
of a corporation. . .that is an ‘eligible issuer of service recipient stock’”
for purposes of certain federal taxation regulations, id. The Rule also provides
that “[t]he Special Master shall have responsibility for interpreting” the Rule.
Id. § 30.16(a)( 1). AIG’s proposed “basket” units are designed to reflect the
value of businesses that comprise over 90% of AIG’s overall value, and to give
employees incentives, in AIG’s unique circumstances, to maximize the value of
those businesses and thus the value of the Company as a whole, while avoiding
incentives for excessive risk taking. Accordingly, under these limited, unique
circumstances, and without determining whether the “basket” units comprise
“stock of a corporation. . . that is an ‘eligible issuer of service recipient
stock’” under the Rule, the Special Master has concluded that AIG’s proposed
subsidiary “basket” units constitute “restricted stock unit[s] that are
analogous to TARP recipient stock” for purposes of the Rule. Id. § 30.1.

A9



--------------------------------------------------------------------------------



 



  c.   Annual Long-Term Incentive Awards

          The Special Master also reviewed AIG’s proposals in light of the
principle that an “appropriate portion of the compensation should be
performance-based,” id. § 30.16(b)(l)(iv), and based on “performance metrics
[that are] measurable, enforceable, and actually enforced if not met.” Id. AIG’s
proposals did not include any amounts payable to employees in this group on the
basis of the achievement of performance measures. As described in Exhibits I and
II, the structures the Special Master has determined to be consistent with the
Public Interest Standard include an annual long-term incentive award payable
only upon the achievement of specified, objective performance criteria developed
and reviewed in consultation with the Office of the Special Master.
          The Special Master also evaluated AIG’s proposals in light of recently
adopted international standards providing that incentive compensation should
generally be payable over a period of three years, as well as the principle in
the Rule providing that performance-based compensation should be payable “over a
relevant performance period,” id. Accordingly, the Special Master has concluded
that, to meet the Public Interest Standard, restricted stock granted in
connection with these awards should not vest unless the employee remains
employed until the third anniversary of grant. Finally, as required by the Rule,
these awards may only be redeemed in 25% installments for each 25% of AIG’s TARP
obligations that are repaid. These awards are described in further detail in
Exhibits I and II.

  d.   “Other” Compensation and Perquisites

          AIG has proposed substantial payments of “other” compensation, as well
as perquisites, to the Covered Employees. (AIG’s submission included proposed
payments of “other” compensation exceeding $1,500,000 and perquisites exceeding
$900,000 to certain employees.) The Special Master has concluded that, absent
special justification, employees—not the Company—generally should be responsible
for paying personal expenses, and that significant portions of compensation
structures should not be allocated to such perquisites and “other” compensation.
See id. §30.16(b)(l)(iii).
          The Rule requires that each Exceptional Assistance Recipient annually
disclose to Treasury any perquisites where the total value for any Senior
Executive Officer or Most Highly Compensated Employee exceeds $25,000. An
express justification for offering these benefits must also be disclosed.
Accordingly, as described in Exhibits I and II, the compensation structures the
Special Master has determined to be consistent with the Public Interest Standard
provide no more than $25,000 in “other” compensation and perquisites to each of
these employees. Any exceptions to this limitation will require that the Company
provide to the Office of the Special Master an independent justification for the
payment that is satisfactory to the Special Master. To the extent that payments
exceeding this limitation have already been made to a Covered Employee in 2009,
those amounts should be promptly returned to the Company.



A10



--------------------------------------------------------------------------------



 



  e.   Supplemental Executive Retirement Plans and Non-Qualified Deferred
Compensation

          AIG proposed that certain Covered Employees receive compensation in
the form of accruals under a “non-qualified deferred compensation” plan. In such
plans, employers periodically credit employees with an entitlement to
post-retirement payments. Over time, these credits accumulate and employees may
become entitled to substantial cash guarantees payable on retirement—in addition
to any payments provided under retirement plans maintained for employees
generally.
          The Special Master has concluded that the primary portion of a Covered
Employee’s compensation package should be allocated to compensation structures
that are “performance-based over a relevant performance period.” Id. §
30.16(b)(l)(iv). Payments under the Company’s “non-qualified deferred
compensation” plans do not depend upon “individual performance and/or the
performance of the [Company] or a relevant business unit,” id.; instead, such
accruals are simply guaranteed cash payments from the Company in the future. In
addition, these payments can make it more difficult for shareholders to readily
ascertain the full amount of pay due a top employee upon leaving the Company.
          Covered Employees should fund their retirements using wealth
accumulated based on Company performance while they are employed, rather than
being guaranteed substantial retirement benefits by the Company regardless of
Company performance during and after their tenures. Accordingly, as described in
Exhibits I and II, the compensation structures the Special Master has determined
to be consistent with the Public Interest Standard prohibit further 2009
accruals for Covered Employees under supplemental retirement plans or Company
credits to other “non-qualified deferred compensation” plans following the date
of this Determination Memorandum.

  f.   Severance Plans

          The Special Master has concluded that an increase in the amounts
payable under these arrangements would be inconsistent with the principle that
compensation should be performance-based, id. § 30.16(b)(l)(iv), and that
payments should be appropriately allocated among the elements of compensation,
id. § 30.16(b)(l)(iii). Accordingly, for the compensation structures described
in Exhibits I and II to be consistent with the Public Interest Standard, the
Company must ensure that 2009 compensation structures for these employees do not
result in an increase in the amounts payable pursuant to these arrangements.
          2. Covered Employees at AIG Financial Products
          The Office of the Special Master evaluated AIG’s proposed compensation
structures for these employees in light of the principle that compensation
structures should, where appropriate, reflect “the role [an] employee may have
had with respect to any change in the financial health or competitive position
of the TARP recipient,” id. § 30.16(b)(l)(vi). The performance of AIG Financial
Products has contributed

A11



--------------------------------------------------------------------------------



 



significantly to the deterioration in AIG’s financial health. Accordingly, the
Special Master has determined that AIG’s proposed compensation structures for
these employees are inconsistent with the Public Interest Standard, because they
do not adequately reflect the role of AIG Financial Products in the change in
the financial health and competitive position of AIG.
          In addition, the Special Master may take into account compensation
structures, such as legally binding rights under valid employment contracts,
that are not subject to review by the Special Master. Id. § 30.16(a)(3). These
employees received significant bonus payments in early 2009 notwithstanding AIG
Financial Products’ role in the events necessitating taxpayer intervention.
Accordingly, taking into account the payments made to these employees in early
2009, as well as the other principles set forth in the Rule, the Special Master
has concluded that only the payment of these employees’ base salaries as in
effect on December 31, 2008, and no further amounts of any kind, is consistent
with the Public Interest Standard. These amounts are described in further detail
in Exhibits I and II.
          The Office of the Special Master is engaged in ongoing discussions
with the Company with respect to these employees. These discussions have
emphasized the importance of the repayment of the entire pledged amount by each
Covered Employee who pledged to return bonus amounts paid in 2009. Until the
Special Master’s consideration of those matters is complete, no payments of
compensation in 2009 to these employees, other than continuation of the cash
salaries in effect on December 31, 2008, would be consistent with the Public
Interest Standard.
          3. Departed Employees
          Thirteen employees that would have been Covered Employees had they
remained employed are no longer employed by the Company. With respect to those
employees, the Special Master has determined that cash salaries through the date
of the termination of employment, and payment of up to $25,000 in perquisites
and “other” compensation are consistent with the Public Interest Standard. No
other payments to these employees of any kind would be consistent with the
Public Interest Standard. Any exceptions to this limitation will require that
the Company provide to the Office of the Special Master an independent
justification for the payment that is satisfactory to the Special Master.
V. Corporate Governance
          As noted in Part III, above, the Rule requires the Special Master to
consider the extent to which compensation structures are “performance-based over
a relevant performance period,” 31 C.F.R. § 30.16(b)(iv). In light of the
importance of this principle, AIG must take certain additional corporate
governance steps, including those required by the Rule, to ensure that the
compensation structures for the Covered Employees, and the amounts payable or
potentially payable under those structures, are consistent with the Public
Interest Standard.

A12



--------------------------------------------------------------------------------



 



A. Requirements Relating to Compensation Structures
          In order to ensure that objective compensation performance criteria
are “measurable, enforceable, and actually enforced if not met,” id. §
30.16(b)(l)(iv), long-term incentive awards may not be granted unless the AIG
Compensation and Management Resources Committee determines to grant such an
award in light of the employee’s performance as measured against objective
performance criteria that the Committee has developed and reviewed in
consultation with the Office of the Special Master. This evaluation must be
disclosed to shareholders in, and certified by the Committee as part of, AIG’s
securities filings. In addition, the Committee must retain discretion with
respect to each employee, to reduce (but not to increase) the amount of any
incentive award on the basis of its overall evaluation of the employee’s or
AIG’s performance (notwithstanding full or partial satisfaction of the
performance criteria).
          In addition, as noted in Part IV, above, and described in Exhibits I
and II, the structures determined by the Special Master to be consistent with
the Public Interest Standard include grants of stock in AIG. It is critical that
these compensation structures achieve the Rule’s objective of “appropriate[ly]
allocat[ing] the components of compensation [including] long-term incentives, as
well as the extent to which compensation is provided in...equity,” id. §
30.16(b)(iii).
          The Company must have in effect a policy that would prohibit an
employee from engaging in hedging, derivative or other transactions that have an
economically similar effect that would undermine the incentives created by the
compensation structures set forth in Exhibits I and II. Such transactions would
be contrary to the principles set forth in the Rule.
B. Additional Requirements
          In addition to the requirements set forth above, pursuant to the
requirements of the Rule, AIG is required to institute the following corporate
governance reforms:

  (1)   Compensation Committee; Risk Review. AIG must maintain a compensation
committee comprised exclusively of independent directors. Every six months, the
committee must discuss, evaluate, and review with AIG’s senior risk officers any
risks that could threaten the value of AIG. In particular, the committee must
meet every six months to discuss, evaluate, and review the terms of each
employee compensation plan to identify and limit the features in (1) SEO
compensation plans that could lead SEOs to take unnecessary and excessive risks
that threaten the value of AIG; (2) the SEO or other employees’ compensation
plans that could encourage behavior focused on short-term results and not on
long-term value creation; and (3) the employee compensation plans that could
encourage the manipulation of AIG’s reported earnings to enhance the
compensation of any of the employees. Id. § 30.4; id. § 30.5.     (2)  
Disclosure with Respect to Compensation Consultants. The compensation committee
must disclose to Treasury an annual narrative description of whether

A13



--------------------------------------------------------------------------------



 



      AIG, its Board of Directors, or the committee has engaged a compensation
consultant during the past three years. If so, the compensation committee must
detail the types of services provided by the compensation consultant or any
affiliate, including any “benchmarking” or comparisons employed to identify
certain percentile levels of compensation. Id. § 30.11(c).     (3)   Disclosure
of Perquisites. As noted in Part IV, AIG must provide to Treasury an annual
disclosure of any perquisite whose total value for AIG’s fiscal year exceeds
$25,000 for each of the Covered Employees. AIG must provide a narrative
description of the amount and nature of these perquisites, the recipient of
these perquisites, and a justification for offering these perquisites (including
a justification for offering the perquisite, and not only for offering the
perquisite with a value that exceeds $25,000). Id. § 30.1l(b).     (4)  
Clawback. AIG must ensure that any incentive award paid to a Covered Employee is
subject to a clawback if the award was based on materially inaccurate financial
statements (which includes, but is not limited to, statements of earnings,
revenues, or gains) or any other materially inaccurate performance metric
criteria. AIG must exercise its clawback rights except to the extent that it is
unreasonable to do so. Id. § 30.8.     (5)   Say-on-Pay. AIG must permit a
separate shareholder vote to approve the compensation of executives, as required
to be disclosed pursuant to the federal securities laws (including the
compensation discussion and analysis, the compensation tables, and any related
material). Id. § 30.13. AIG conducted its first such vote in July 2009.     (6)
  Policy Addressing Excessive or Luxury Expenditures. AIG was required to adopt
an excessive or luxury expenditures policy, provide that policy to Treasury, and
post it on AIG’s website. If AIG’s board of directors makes any material
amendments to this policy, within ninety days of the adoption of the amended
policy, the board of directors must provide the amended policy to Treasury and
post the amended policy on the company website. Id. § 30.12.     (7)  
Prohibition on Tax Gross-Ups. Except as explicitly permitted under the Rule, AIG
is prohibited from providing (formally or informally) tax gross-ups to any of
the Covered Employees. Id. § 30.1l(d).     (8)   CEO and CFO Certification.
AIG’s chief executive officer and chief financial officer must provide to the
Securities and Exchange Commission written certification of the Company’s
compliance with the various requirements of section 111 of EESA. The precise
nature of the required certification is identified in the Rule. Id. § 30.15
Appx. A.

A14



--------------------------------------------------------------------------------



 



VI. Conclusion
          The Special Master has reviewed the Proposed Structures for the
Covered Employees for 2009 in light of the principles set forth at 31 C.F.R. §
30.16(b). On the basis of that review, the Special Master has determined that
the Proposed Structures submitted by AIG require modification in order to meet
the Public Interest Standard.
          The Special Master has separately reviewed the compensation structures
set forth in Exhibits I and II in light of the principles set forth at 31 C.F.R.
§ 30.16(b). Pursuant to the authority vested in the Special Master by the Rule,
and in accordance with Section 30.16(a)(3) thereof, the Special Master hereby
determines that the compensation structures set forth in Exhibits I and II,
including the amounts payable or potentially payable under such compensation
structures, will not result in payments that are inconsistent with the purposes
of section 111 of EESA or the TARP, and will not otherwise be contrary to the
public interest.
          Pursuant to the Interim Final Rule, AIG may, within 30 days of the
date hereof, request in writing that the Special Master reconsider the
determinations set forth in this Determination Memorandum. The request for
reconsideration must specify a factual error or relevant new information not
previously considered, and must demonstrate that such error or lack of
information resulted in a material error in the initial determinations. If AIG
does not request reconsideration within 30 days, the determinations set forth
herein will be treated as final determinations. 31 C.F.R. § 30.16(c)(l).
          The foregoing determinations are limited to the compensation
structures described in Exhibits I and II, and shall not be relied upon with
respect to any other employee. The determinations are limited to the authority
vested in the Special Master by Section 30.16(a)(3) of the Rule, and shall not
constitute, or be construed to constitute, the judgment of the Office of the
Special Master or Treasury with respect to the compliance of any compensation
structure with any other provision of the Rule. Moreover, this Determination
Memorandum has relied upon, and is qualified in its entirety by, the accuracy of
the materials submitted by the Company to the Office of the Special Master, and
the absence of any material misstatement or omission in such materials.
          Finally, the foregoing determinations are limited to the compensation
structures described herein, and no further compensation of any kind payable to
any Covered Employee without the prior approval of the Special Master would be
consistent with the Public Interest Standard.

A15



--------------------------------------------------------------------------------



 



EXHIBIT I
COVERED EMPLOYEES
2009 Compensation
Company Name: American International Group, Inc.

                                              Stock Salary                    
(Performance based:   Long-Term Restricted Stock   Total Direct             The
stock vests at grant   (Performance based: Awarded   Compensation            
and is redeemable in   based on achievement of   (Cash salary paid to          
  three equal annual   objective performance goals.   date plus two months at  
  Cash Salary   installments beginning on   Vests after 3 years of service.  
new run rate + stock     (Rate going   the 2nd anniversary of   Transferability
dependent on   salary + long-term Employee ID   forward.)   grant.)   TARP
repayment.)   restricted stock.)
1
  $ 3,000,000     $ 4,000,000     $ 3,500,000     $ 10,500,000  
110
  $ 350,000     $ 100,000     $ 225,000     $ 675,000  
137
  $ 125,000     $ 0     $ 0     $ 125,000  
145
  $ 177,799     $ 0     $ 0     $ 177,799  
150
  $ 425,000     $ 0     $ 0     $ 425,000  
157
  $ 125,000     $ 0     $ 0     $ 125,000  
163
  $ 350,000     $ 3,104,167     $ 833,333     $ 4,558,333  
182
  $ 144,000     $ 0     $ 0     $ 144,000  
188
  $ 100,000     $ 0     $ 0     $ 100,000  
206
  $ 450,000     $ 4,691,667     $ 2,000,000     $ 7,600,000  
209
  $ 425,000     $ 0     $ 0     $ 425,000  
255
  $ 450,000     $ 0     $ 0     $ 450,000  
267
  $ 375,000     $ 3,566,666     $ 1,750,000     $ 6,108,333  

Comparison of 2009 compensation to Prior Years: 2007 & 2008 Compensation
2008 Cash decreased by $34.4M or 90.8%
   Total Direct Compensation decreased by $28.4M or 57.8%
2007 Cash decreased by $29.0M or 89.2%
   Total Direct Compensation decreased by $26.3M or 55.7%
Note: 1: Amounts reflected in this Exhibit do not include amounts the Company
has asserted to be payable pursuant to legally binding rights under valid
employment contracts, see 31 C.F.R. § 30.10(e)(2).
Note: 2: The total number of Covered Employees may be less than 25 because of
terminations, departures and retirements after January 1, 2009.
Note: 3: The terms and conditions of the stock salary and long-term restricted
stock to be awarded to Employee 1, the Chief Executive Officer, differ from
those described in these Exhibits. See supra Determination Memorandum note 1.

E1



--------------------------------------------------------------------------------



 



EXHIBIT II
TERMS AND CONDITIONS OF PAYMENTS AND STRUCTURES
CONSISTENT WITH THE PUBLIC INTEREST STANDARD
          The following general terms and conditions shall govern the
compensation structures described in Exhibit I. The Special Master’s
determination that those structures are consistent with the Public Interest
Standard is qualified in its entirety by the Company’s adherence to these terms
and conditions.

  •   Cash base salary. Cash base salaries reflect the go-forward rate for the
employee effective as of November 1, 2009. Compensation paid in the form of cash
base salary prior to that date in accordance with the terms of employment as of
June 14, 2009 shall be permitted unless otherwise noted. 31 C.F.R. §
30.16(a)(3)(iii).     •   Stock salary. As described in Part IV, stock salary
will be granted in the form of stock units reflecting the value of a “basket” of
four AIG insurance subsidiaries: American International Assurance Co. Ltd.,
American Life Insurance Co., Chartis, and AIG Domestic Life & Retirement
Services Group. The value of each subsidiary, and therefore of the units, will
be determined on the basis of an adjusted book value measure that will exclude
extraordinary events. The units will immediately vest, in accordance with the
Interim Final Rule, but will only be redeemable in three equal, annual
installments beginning on the second anniversary of grant, with each installment
redeemable one year early if AIG repays its TARP obligations. Other terms and
conditions of the “basket” units, including any alterations to the structure of
the “basket” to maintain appropriate incentives for employees, will be
determined by AIG subject to the approval of the Office of the Special Master.  
      Rates of stock salary grants reflect full-year values. Because this is a
new compensation element, the amounts are payable on a nunc pro tunc basis
effective January 1, 2009. Stock salary must be determined as a dollar amount
through the date salary is earned, be accrued at the same time or times as the
salary would otherwise be paid in cash, and vest immediately upon grant, with
the number of shares or units based on the fair market value of a share on the
date of award.     •   Long-term restricted stock. Long-term restricted stock
may be granted upon the achievement of specified, objective performance criteria
that have been developed and reviewed in consultation with the Office of the
Special Master and certified by the Compensation and Management Resources
Committee of AIG’s Board of Directors. Any such stock may vest only if the
employee remains employed by the Company on the third anniversary of grant (or,
if earlier, upon death or disability). The stock shall be transferable only in
25% increments for each 25% of TARP obligations repaid by the Company.     •  
Other compensation and perquisites. No more than $25,000 in total other
compensation and perquisites may be provided to any Covered Employee, absent
exceptional circumstances for good cause shown, as defined by pertinent SEC
regulations.

E2



--------------------------------------------------------------------------------



 



  •   Supplemental executive retirement plans and non-qualified deferred
compensation plans. Following the date of the Determination Memorandum, no
additional amounts may be accrued under supplemental executive retirement plans,
and no Company contributions may be made to other “non-qualified deferred
compensation” plans, as defined by pertinent SEC regulations.     •   Qualified
Plans. For the avoidance of doubt, the Special Master has determined that
participation by the Covered Employees in tax-qualified retirement, health and
welfare, and similar plans is consistent with the Public Interest Standard.

E3